Citation Nr: 0610633	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-05 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for breathing problems, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection joint pain, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1992.

The present matters come before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision that 
denied the veteran's claims for service connection for 
headaches, a skin rash, respiratory problems, and joint pain, 
to include as due to undiagnosed illness.  The veteran filed 
a notice of disagreement (NOD) in March 2002, and the RO 
issued a statement of the case (SOC) in April 2002. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2002.

In December 2003, the Board remanded the veteran's claims to 
the RO for additional development.  After completion of the 
requested development, the RO continued the denial of the 
veteran's claims (as reflected in a November 2004 
supplemental SOC (SSOC)), and transferred the claims file 
back to the Board.  In February 2005, it was again necessary 
to remand the veteran's claims to afford due process.  After 
completion of the requested development, the RO continued the 
denial of the veteran's claims (as reflected in an August 
2005 SSOC), and returned the matters to the Board for further 
appellate consideration.  

The Board's decision on the claims for service connection for 
headaches and breathing problems, on all bases, as well as 
the claim for service connection for skin rash, pursuant to 
38 U.S.C.A. § 1117, is set forth below.  The remaining claim 
for service connection for joint pain, as well as the matter 
of service connection for a skin rash, as directly related to 
military service, is addressed in the remand following the 
order; those matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  During his active military service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  

3.  The veteran has headaches that have been attributed to 
migraines, and there is no medical evidence of a nexus 
between migraines and the veteran's active military service.

4.  The veteran has a intermittently manifesting skin 
disorder that has been attributed to tinea versicolor and/or 
a fungal rash.

5.  The veteran's single documented record of breathing 
problems was related to exposure to chemicals after service 
in 1995, and there is no medical evidence of any current 
breathing problems.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117,  
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102,  
3.159, 3.303, 3.317 (1996 and 2005).

2.  The criteria for service connection for a skin rash, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

3.  The criteria for service connection for breathing 
problems, to include as due to undiagnosed illness or other 
qualifying chronic disability, are not met.  38 U.S.C.A. §§ 
1110, 1117,  5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 3.102,  3.159, 3.303, 3.317 (1996 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him about 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through the April 1999, March 2004 and March 2005 notice 
letters, the February 2001 rating action, the April 2002 SOC 
together with SSOCs of November 2004 and August 2005, the RO 
variously notified the veteran and his representative of the 
legal authority governing entitlement to the benefits sought 
on appeal, the evidence that would substantiate his claims, 
the evidence that was being obtained on his behalf and the 
evidence that had been considered in connection with the 
claims.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The Board also notes that the April 1999, March 2004 and 
March 2005 notice letters, the February 2001 rating action, 
the April 2002 SOC together with SSOCs of November 2004 and 
August 2005 variously informed the veteran and his 
representative of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claims; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the March 2004 and March 2005 letters 
and the August 2005 SSOC expressly informed the appellant of 
the VCAA's requirements, and notified him that he could help 
with his claims by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  

On the bases of the aforementioned letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant about what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a  
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his  
possession that pertains to the claim.  The VCAA notice 
letters from March 2004 and March 2005 comply with those 
requirements.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not provided to the veteran prior to the 
February 2001 rating action on appeal.  However, the Board 
finds that, in this appeal, any delay in issuing 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claims were fully developed and readjudicated 
after notice was provided (as reflected in the August 2005 
SSOC).  As indicated above, the rating action, several RO 
letters, SOCs, have repeatedly explained to the veteran what 
was needed to substantiate his claims.  Moreover, the August 
2005 SSOC provided the pertinent criteria for evaluating his 
claims together with the basis for the decision made.  
Appellate arguments advanced reflect an understanding of the 
issues on appeal and the criteria governing how the claims 
could be substantiated.  

Additionally, the Board finds that all necessary development 
of the claims has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining the veteran's service medical 
records, numerous post-service private and VA medical 
records, and affording him a number of comprehensive VA 
examinations, reports of which are of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence that is pertinent to the claim that has not 
been obtained.  

Hence, the Board finds that any failure on the part of VA in  
not fulfilling VCAA notice requirements prior to the RO's  
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date of the disability).  
However, as the Board's decision herein denies the 
appellant's claims for service connection, no disability 
rating or effective date is being assigned; there is 
accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.   
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See  38 
C.F.R. § 3.317(a)(2).  [Parenthetically, the Board notes that 
the veteran was provided notice of the revised regulations in 
the August 2005 SSOC.]

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf  War, or 
to a degree of 10 percent during the presumptive  period 
prescribed by the Secretary.  The Board notes that the  
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation  
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent  
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  


III.  Analysis

Inasmuch as the veteran in this case served in the Southwest  
Asia Theater of Operations from October 1990 to May 1991, the 
Board finds that he is a Persian Gulf War veteran within the 
meaning of the applicable statute and regulation.  What this 
case turns on, however, is whether the record presents a 
sound medical basis for attributing any of his claimed 
conditions-headaches, skin rash and/or breathing problems to 
his military service, to include as a manifestation of a 
qualifying chronic disability associated with his Persian 
Gulf War.  Following a review of the medical evidence of 
record in light of the above criteria, the Board finds that 
the record does not provide a basis for service connection 
for headaches or for breathing problems on any basis, or for 
a skin rash as a manifestation of undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

A.  Headaches

Service medical records are negative for any complaints, 
findings, or diagnosis of any headaches.

The veteran was first seen at the Richmond VA Medical Center 
(VAMC) on February 9, 1994, complaining of a constant 
headache.  He also complained of nausea with headaches and 
for a vision disturbance (seeing spots for a few seconds then 
clears).  A diagnosis of migraine headaches was given.  In 
April 1996, veteran reported that he has had almost daily 
headaches, which are relieved by Motrin, for the last two 
years.  A question of tension headaches vs. migraine 
headaches is assessed.  A May 1999 progress note shows 
migraines which the veteran has had for many years without 
change.

The veteran was afforded a VA examination in May 4, 1999.  He 
reported headaches started after he got out of the service.  
He said he had the headaches start in Germany after he 
returned from the Persian Gulf but he treated himself and did 
not see any physician or medic while he was on active duty.  
He reported that he started seeing a doctor locally and then 
went to the Richmond VAMC The veteran also indicated that the  
diagnosis has been migraine headaches. He reported that he 
treated his headaches by relaxing and getting away from 
everyone for three to four hours, and stated that he lost no 
time from work.  An MRI was negative, and the examiner noted 
that there was no history of sinus problems. 

During his neurological examination, the veteran reported he 
did not have any headaches while in Saudi Arabia nor did he 
have any headaches when he returned to Germany.  From 
Germany, he was transferred to Fort Benning where his 
headaches supposedly started.  The veteran indicated that, 
initially these headaches were milder and infrequent and 
gradually escalated to severe throbbing occurring virtually 
daily and at times, lasting for over two weeks at a time.  
The veteran reported that his headaches reached their maximum 
intensity when he started working at Goodyear.  While 
neurological examination was considered normal, the examiner 
assessed  migraine without aura. 

Private treatment records from February 2004 note that the 
veteran's headaches had decreased since he was away from his 
employment at Goodyear.  

Here, the veteran's headaches have been attributed to 
migraines-a known clinical diagnosis.  Hence, service 
connection under the provisions of 38 U.S.C.A. § 1117 is 
precluded.  Furthermore, the record presents no basis for a 
grant of service connection for headaches on any other basis.  
There is no evidence of any complaints, findings, or 
diagnosis of any headaches during service.  [Parenthetically 
the Board notes that the veteran has not even presented a 
consistent history as to onset of headaches].  The first 
documented recorded treatment is several years after his 
separation.  Further, there is no medical opinion of a nexus 
between headaches and the veteran's period of service, and 
neither the veteran nor his representative has identified or 
even alluded to the existence of any such opinion evidence.

B.  Skin Rash

Service medical records reflect that the veteran was seen for 
a rash in October 1990, which occurred after changing soap.  
He put on a wool shirt and the rash had worsened.  He 
presented for treatment with multiple oval marks on his 
trunk, arms and thighs.  The examiner indicated that he 
doubted tinea because there was no scaling appreciated.  An 
assessment of probable contact dermatitis was given.  Service 
medical records reflect no other complaints, findings, or 
diagnosis of any skin problems.  

The veteran was seen at a VA outpatient clinic on October 2, 
1997, with a skin lesion on left shoulder area.  He was 
referred to Dermatology and seen on April 2, 1998.  He was 
then diagnosed with tinea versicolor and received a 
prescription cream.  He was again seen by Dermatology on 
October 6, 1998, at which time it was noted that he was 
showing improvement and was discharged from the clinic.

The veteran was afforded a VA examination in May 1999.  The 
veteran presented with a skin rash on his shoulders which he 
claimed started in the Persian Gulf in 1991 and was treated 
with cream.  He reported having a rash occasionally; the 
examiner noted that he had no rash anywhere else.  Physical 
examination revealed a  mild fungal rash on the anterior 
chest, upper part and extends into both areas with some small 
areas of depigmentation of the skin.  The examiner noted that 
it was unsightly but nontender and did not itch at the time 
of the exam. 

As noted above, the medical evidence include findings 
attributing the veteran's skin rash to known clinical 
diagnoses-to include tinea versicolor and fungal rash-
which, pursuant to the governing legal authority, precludes 
an award for service connection for an undiagnosed illness or 
other qualifying chronic disability.  Therefore, that aspect 
of the claim on appeal must be denied.  

C.  Breathing Problems

The veteran's service medical records reflect no complaints 
of or treatment for any breathing problems.

The veteran was afforded a VA examination in May 1999.  The 
report of that examination indicates that the veteran was 
reportedly exposed to a chemical in 1995 when his girlfriend 
was cleaning an area, which caused him to have sudden 
shortness of breath.  He had a complete workup at Danville 
Regional Medical Center and they did an EKG which was 
negative.  He was given antibiotics and recovered quickly.  
He stated that he never had that problem in the military.  A 
pulmonary function test (PFT) noted a mild restrictive 
pattern but that there was suboptimal performance.  Chest x-
ray was normal, physical examination is normal, and the 
examiner concluded there was no problem with the veteran's 
lungs.  

An April 2002 private chest radiology report noted normal 
pulmonary vascularity with clear lung fields.  Impression was 
negative examination.

There is no evidence of treatment for breathing problems 
during the veteran's active duty service.  Post-service, the 
medical records reflect only one breathing problem episode, 
which was during 1995 and that was considered due to exposure 
to chemicals.  While the veteran claims that he has 
occasional shortness of breath, the clinical evidence does 
not document any such problems  On this record, then,  the 
Board finds that medical evidence simply does not reflect any 
objective indications of a qualifying chronic disability 
associated with breathing problems in the form of both signs 
(objective medical evidence) and/or other non-medical 
indicators capable of independent verification.  Hence, 
service connection on any basis, to include under the 
provisions of 38 U.S.C.A. § 1117, is precluded.  

D.  All Conditions

In addition to the medical evidence noted above, in 
adjudicating each of the above-referenced claims, the Board 
has considered the assertions advanced by the veteran in 
connection with his current claims.  The veteran is certainly 
competent to assert his symptoms.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91-93 (1995).  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As a layperson without the appropriate medical 
training or expertise, he simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").
, 
Under the circumstances of each case, the Board must conclude 
that the claims for service connection for headaches and for 
breathing problems, to include as due to undiagnosed illness 
or other qualifying disability, pursuant to 38 U.S.C.A. § 
1117, as well as the claim for service connection for a skin 
rash, pursuant to 38 U.S.C.A. § 1117, must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent medical evidence simply does not support any 
of these claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,  
1 Vet. App 49, 53-56 (1990).


ORDER

Service connection for headaches, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.  

Service connection for a skin rash, as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, is denied.

Service connection for breathing problems, to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted, 
even though such action will, regrettably, further delay a 
final decision the claim for service connection for joint 
pain, to include as due to undiagnosed illness or other 
qualifying disability, pursuant to 38 U.S.C.A. § 1117, as 
well as the claim for service connection for skin rash, on a 
direct basis (i.e., other than pursuant to the provisions of 
38 U.S.C.A. § 1117).  

As regards the claim for service connection for skin rash, 
the Board notes that a skin rash was noted in service (then 
assessed as probable contact dermatitis, but the examiner did 
not definitively rule out tinea) and the medical evidence 
indicates a veteran has a current skin rash (described as 
tinea and/or a fungal rash); hence, the Board finds that a 
medical opinion to resolve the question of whether the 
veteran currently has a skin rash that it medically related 
to skin problems in service would be helpful in resolving the 
remaining question of whether the record presents a basis for 
a grant of service connection for a skin rash, on a direct 
basis.   See Duenas v. Principi, 18 Vet. App. 512 (2004) 
(where there is an in- service notation of a relevant 
abnormality, a medical opinion may be required to aid in 
substantiating the claim).

With respect to the claim concerning joint pain, service 
medical records disclose the veteran was seen in November 
1988, complaining of left knee and leg pain from twisting 
while running.  He had a diagnosis of left knee strain.  He 
was again seen in August 1989 after landing on outside of 
left foot playing basketball.  An assessment of left ankle 
sprain was given.  The veteran was seen in September 1990 
with pain in fingers from basketball injuries.  X-rays were 
normal.  A diagnosis of probable proximal interphalangeal 
joint sprain was made.
 
Treatment records from the Richmond VAMC, dated from February 
9, 1994 through May 27, 1999, reflect no complaints or 
treatment for joint pain.

On VA examination of May 4, 1999, the veteran claimed that 
joint pain in the arms, shoulders, neck and wrists all 
started after he returned from the Persian Gulf.  He then 
reported that his knees were a little stiff, and that his 
neck and shoulder bother him, particularly when he got up in 
the mornings."  He has no swelling of any joints.  All 
joints were examined and showed full range of motion.  The 
only pain noted was with left lateral flexion of his neck at 
the base of the left neck and right knee which is tender 
anteriorly and extension with pain.  Diagnosis was joint pain 
with all x-rays of all joints "completely normal"; the 
examiner also noted that the rheumatoid factor was normal, 
and that there was no active arthritic disease.  

Given the in-service manifestations, the complaints of and 
assessment of joint pain in 999, and the veteran's continue 
complaints advanced on appeal (although, not specifically 
documented in medical records after 1999),  the Board finds 
that the current medical record is inadequate to e to 
determine whether service connection is warranted for joint 
pain (or any disability manifested by joint pain), to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117. 

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations at an appropriate VA medical 
facility.  The veteran is advised that a failure to report to 
any scheduled examination(s), without good cause, may result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure compliance with the VCAA and its 
implementing statutes and regulations.  Hence, in addition to 
the action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
claim remaining on appeal that is not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
dermatology and Persian Gulf War 
examinations, by physicians, at any 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings there from made available to 
the appropriate examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail, and correlated to a specific 
diagnosis.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.

Dermatology examination - The physician 
should identify all current 
dermatological disability.  With respect 
to each diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred in 
or aggravated during the veteran's 
military service.

Orthopedic examination - The examiner 
should conduct a comprehensive orthopedic 
medical examination, and provide details 
about the onset, frequency, duration, and 
severity of joint pain symptoms and state 
what precipitates and what relieves them.  
The examiner should also comment as to 
whether the joint pain symptoms result in 
periods of incapacitation (requiring bed 
rest and treatment by a physician) at 
least one but not more than two weeks a 
year, or that the symptoms require 
control by continuous medication.

Persian Gulf War examination - The 
examiner should specifically state 
whether any of the veteran's complaints 
or symptoms of joint pain are 
attributable to a known diagnostic 
entity, to include arthritis or 
fibromyalgia.  If there is a known 
diagnosis (other than arthritis and/or 
fibromyalgia) that can be medically 
explained, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
diagnosed disability is medically related 
to service, to include joint pains noted 
in service..

If the veteran suffers from any joint 
pain symptoms that are not determined to 
be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.

In such instance, the primary examiner 
should provide the specialist(s) with all 
examination reports and test results, and 
request that the specialist determine if 
the veteran's joint pain symptoms can be 
attributed to a known clinical diagnosis.  
If the veteran's symptoms are 
attributable to a know clinical 
diagnosis, the specialist should render 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
diagnosed disability is due to disease or 
injury or incurred or aggravated during 
service.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for skin rash, on a 
direct basis (other than as pursuant to 
38 U.S.C.A. § 1117), as well as the claim 
for service connection for joint pain, to 
include as pursuant to 38 C.F.R. §  1117, 
in light of all pertinent evidence and 
legal authority.

7.  If any benefits sought remain denied, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


